Exhibit 10.1

EXECUTION VERSION

December 24, 2015                

James R. Moffett

1615 Poydras Street

New Orleans, Louisiana 70112

Dear Mr. Moffett:

The board of directors (the “Board”) of Freeport-McMoRan Inc. (the “Company”)
appreciates your over 50 years of service to the Company and its predecessors.
In recognition of your efforts and contributions, on behalf of the Company, we
are proposing the separation and consulting arrangements set forth in this
letter (this “Letter”).

1.   Definitions

Capitalized terms used but not defined in this Letter shall have the meanings
used or defined in the Amended and Restated Executive Employment Agreement
between you and the Company, dated as of December 2, 2008, as amended by the
letter agreement between you and the Company, dated as of February 27, 2014
(collectively, your “Employment Agreement”).

2.   Acceptance of Resignation

(a) This Letter shall serve as acceptance of your resignation as an officer,
employee and director of the Company and as an officer, employee and director of
any of its affiliates. The effective date of your resignation shall be
December 31, 2015 (the “Termination Date”). Notwithstanding the foregoing, you
agree to execute any documentation that the Company determines necessary or
appropriate to facilitate such resignation.

(b) The Company agrees that your resignation shall be considered (i) for
purposes of your Employment Agreement, a termination by the Company other than
for death, Disability or Cause and (ii) for purposes of your performance share
unit agreements (the “PSU Agreements”) granted under the Company’s Amended and
Restated 2006 Stock Incentive Plan, a “Retirement” (as defined therein).



--------------------------------------------------------------------------------

3.   Benefits

(a) Employment Agreement and PSU Agreements. Schedule A sets forth the payments
and benefits that you are entitled to receive under Article IV, Section 4 of
your Employment Agreement and under Section 5(c) of the PSU Agreements, in each
case, subject to your compliance with the terms of this Letter.

(b) Equity-Based Awards. Schedule B sets forth the equity-based awards that you
hold as of the date hereof, specifies the dates on which such awards shall vest
and settle and identifies the dates on which any previously vested option awards
shall expire.

(c) Retirement and Deferred Compensation Benefits. Schedule C sets forth, as of
the date hereof, (i) your account balances under the Company’s Employee Capital
Accumulation Program, 1996 Supplemental Executive Capital Accumulation Plan, as
amended through December 2014, and 2005 Supplemental Executive Capital
Accumulation Plan, as amended and restated effective January 1, 2015, and
further amended through December 21, 2015, and the dates on which such balances
shall be paid, and (ii) your years of credited service under the Supplemental
Executive Retirement Plan, dated January 30, 2007, as amended through
December 30, 2008, and the date on which your benefits thereunder shall be paid.

4.   Consulting Services

(a) Consulting Services; Term. You agree that during the period from January 1,
2016 until December 31, 2016 (the “Consulting Period”), you shall serve as an
independent contractor to the Company providing such consulting services as are
reasonably requested by the Board or the Chief Executive Officer of the Company,
including with respect to the Company’s efforts and relations with the
government of Indonesia and related matters (the “Consulting Services”), subject
to Section 7(b) of this Letter. The Consulting Services shall be performed at
the direction of the Chairman of the Board and the Chief Executive Officer of
the Company, and you shall have no power or authority to bind the Company or its
affiliates during the Consulting Period. At any time during the Consulting
Period, either you or the Company may terminate the Consulting Period and the
Consulting Services by delivery of a written notice of termination to the other
party at least sixty (60) days prior to the desired termination date. The
Consulting Period shall automatically extend for successive periods of six
(6) months unless prior to the termination of the then existing Consulting
Period either party gives written notice of termination to the other party at
least sixty (60) days prior to the desired termination date. In the event of any
such termination, the Annual Retainer (as defined below) prorated for the period
elapsed from January 1, 2016 through the date of termination of the Consulting
Period, to the extent not previously paid, shall be paid to you as soon as
reasonably practicable following such date of termination.

(b) Consulting Benefits. In consideration for the Consulting Services, the
Company shall pay you a retainer of $1,500,000 (the “Annual Retainer”), which
shall be paid in equal quarterly installments of $375,000 at the conclusion of
each calendar quarter during the Consulting Period.

(c) Office; Transportation; Business Expenses. During the Consulting Period, the
Company shall (i) provide you with an office at its corporate offices in

 

-2-



--------------------------------------------------------------------------------

Austin, Texas, from which you may perform the Consulting Services, (ii) provide
you with the use of corporate aircraft in connection with your performance of
the Consulting Services, in accordance with the Company’s policies for business
use by senior executives of the Company as in effect from time to time,
(iii) reimburse any reasonable business expenses incurred by you in connection
with your performance of the Consulting Services, in accordance with the
Company’s policies for senior executives of the Company as in effect from time
to time, and (iv) provide reasonable administrative support staff.

(d)  Principles of Business Conduct.

(i)    You represent and warrant that you have reviewed the Principles of
Business Conduct and agree that you shall comply in all respects with such
policy, as such may be updated from time to time and such updating notified to
you accordingly, in all matters relating to this Letter and your provision of
the Consulting Services to the Company and its affiliates. The Company may
revise the Principles of Business Conduct at any time, and the Company shall
provide the revised policy to you; however, you shall be bound to abide by such
revisions only after you have been advised accordingly thereof in writing.

(ii)    In providing Consulting Services, you agree that you shall comply in all
respects with all applicable laws, including the Foreign Corrupt Practices Act
of 1977, as amended, and you will not directly or indirectly make, offer, or
promise any illegal or otherwise improper payment or transfer of anything of
value to any government official, third party, or employee of the Company or its
affiliates in your performance of the Consulting Services. Failure to comply
with this paragraph 4(d) or the submission of false supporting documentation
shall be grounds for termination of the Consulting Services and any entitlements
you otherwise would have to the Annual Retainer.

5.   No Other Benefits; Release Required

(a)  No Other Benefits.  You acknowledge and agree that the payments and
benefits described in this Letter and the attached Schedules are the sole
compensation and benefits from the Company or its affiliates to which you shall
be entitled effective as of the Termination Date, whether under your Employment
Agreement or any other compensation or benefit plan, agreement or policy of the
Company or its affiliates. Without limiting the generality of the foregoing, in
no event shall you be entitled to additional severance pay or benefits beyond
those described in Section 3 of this Letter and the attached Schedules. Further,
except as expressly provided herein, any payments contemplated by the attached
Schedules shall be paid in accordance with the terms of the underlying plan,
agreement or arrangement.

(b)  Release Required.  Notwithstanding any other provision of your Employment
Agreement or this Letter to the contrary, you acknowledge and agree that any and
all payments and benefits to which you are entitled under Section 3(a) and 4(b)
of this Letter are conditional upon and subject to your execution of a general
release and waiver, in the form set forth on Schedule D, of all claims you may
have against the Company and its directors, officers and affiliates, except as
to matters that are expressly excluded in the general release, which release
must become effective and irrevocable within 30 days of the Termination Date.

 

-3-



--------------------------------------------------------------------------------

6.  Continuing Covenants

You and the Company acknowledge and agree that, without limitation on any other
remedies specified in Article V, Section 5 of your Employment Agreement, your
payments and benefits under Section 3(a) and Section 4(b) of this Letter shall
be subject to your compliance with the restrictive covenants set forth in
Article V, Sections 2 through 4 of your Employment Agreement, which covenants
shall apply during the Consulting Period on the same basis as they applied to
you prior to the Termination Date and with any post-employment periods of
restriction to commence on the date on which you cease serving as a consultant
(as opposed to on the Termination Date).

7.  Miscellaneous

(a)  Generally.  Article VII of your Employment Agreement (excluding Section 12
thereof) is hereby incorporated into this Letter as if set forth herein mutatis
mutandis. You acknowledge that you are solely responsible for the payment of all
Federal, state, local and foreign taxes that are required by applicable laws or
regulations to be paid with respect to the Annual Retainer and any other
remuneration that you receive in respect of the Consulting Services, and under
no circumstances whatsoever will you be considered an employee of the Company
for any purpose while providing the Consulting Services.

(b)  Section 409A.  The obligations in respect of the Consulting Services under
this Letter are intended to comply with the requirements of Section 409A of the
Code, or an exemption or exclusion therefrom and shall in all respects be
administered in accordance with Section 409A of the Code. Any payments in
respect of the Consulting Services under this Letter that qualify for the
“short-term deferral” exception shall be paid under the applicable exception to
the maximum extent permissible. All reimbursements and in-kind benefits provided
under this Letter during the Consulting Period that constitute nonqualified
deferred compensation subject to Section 409A of the Code shall be made in
accordance with the requirements of Section 409A of the Code. The parties intend
that your cessation of service as an executive officer and a member of the Board
on the Termination Date shall be a “separation from service” within the meaning
of Section 409A of the Code, and consistent with that intent, you and the
Company shall use reasonable best efforts to ensure that the level of Consulting
Services under this Letter shall not exceed 20 percent of the average level of
services you performed over the 36-month period immediately preceding the
Termination Date.

(c)  Interpretation.  References to Schedules are to the Schedules attached
hereto. The words “include,” “includes” and “including” will be deemed to be
followed by the words “without limitation.” The term “affiliate” means a person
or entity controlled by, controlling or under common control with another person
or entity.

(d)  Entire Agreement.  Except as specifically provided herein, this Letter and
the attached Schedules constitute the entire agreement between you and the
Company concerning your employment, termination of employment and the Consulting
Services.

*                                         *                        
                *

 

-4-



--------------------------------------------------------------------------------

If you agree that this letter accurately represents our understanding, please
sign and return this letter, which will become a binding agreement on our
receipt.

 

Very truly yours, FREEPORT-MCMORAN INC. By:         /s/ Gerald J.
Ford                       Gerald J. Ford   Lead Independent Director

 

Accepted and agreed:

/s/  James R. Moffett

                                         

James R. Moffett

 

[Signature Page]



--------------------------------------------------------------------------------

Schedule A

Employment Agreement – Article IV, Section 4

 

    

Payment or Benefit

  

Amount/Time Period

  

Payment Date

(a)    Accrued Obligations    To be determined in accordance with your
Employment Agreement    To be paid within 30 days following the Termination
Date. (a)    2015 Pro Rata Bonus1    To be determined by the Compensation
Committee    To be paid at such time as annual cash bonuses are paid to other
senior executives of the Company in accordance with the terms of the Annual
Incentive Plan. (b)    Severance    $16,110,216    To be paid on July 1, 2016.
(c)    Stock Options    Full vesting (see Schedule B for details)    To be fully
vested on December 31, 2015. (d)    Performance-Based Restricted Stock Units
(excluding Performance Share Units)    Service requirement to lapse on
Termination Date, with number of shares earned to be determined based on vesting
subject to satisfaction of applicable performance conditions (see Schedule B for
details)    Settlement date as set forth in applicable award agreement. (e)   
Performance Units2    N/A    N/A (f)    Other Plans    Refer to plan documents
and Schedule C for details    Refer to plan documents and Schedule C for details
(g)    Continued Benefits    Three years (or, if earlier, the date you accept
new employment)    To be provided beginning January 1, 2016, in accordance with
Article IV, Section 4(g) of your Employment Agreement.

 

 

1 In consideration of your service through December 31, 2015, such bonus shall
not be prorated. For the avoidance of doubt, such bonus shall satisfy any
entitlements you may have under the Annual Incentive Plan or any other annual
incentive plan in respect of 2015.

2 As of the Termination Date, there are no outstanding performance units under
the former Long-Term Performance Incentive Plan.

 

A-1



--------------------------------------------------------------------------------

Schedule A

PSU Agreements

 

Grant Date   Target Amount3   Last Day of Performance
Period

2/27/2014

  82,000   12/31/2016

2/3/2015

  180,000   12/31/2017

 

 

3 The actual amount that will vest, if any, is subject to (and shall be
determined based on) satisfaction of the applicable performance goals.

 

A-2



--------------------------------------------------------------------------------

Schedule B

Outstanding Equity-Based Awards

 

Award Type   Grant Date   Amount
Outstanding  

Exercise

Price

 

Amount
Accelerating on
Termination

Date4

 

Expiration

Date

 

Accumulated
Dividend
Equivalents

as of

12/31/20155

Options   1/30/2006   162,000   $36.76   0   1/30/2016   n/a   1/30/2006  
108,000   36.76   0   1/30/2016   n/a   1/29/2007   135,000   22.65   0  
1/29/2017   n/a   1/29/2007   108,000   22.65   0   1/29/2017   n/a   5/11/2007
  750,000   36.46   0   5/11/2017   n/a   1/28/2008   135,000   27.86   0  
1/28/2018   n/a   1/28/2008   108,000   27.86   0   1/28/2018   n/a   2/1/2010  
135,000   29.13   0   2/1/2020   n/a   2/1/2010   108,000   29.13   0   2/1/2020
  n/a   2/2/2010   1,000,000   36.255   0   2/2/2020   n/a   2/7/2011   108,000
  31.95   0   2/7/2021   n/a   2/7/2011   162,000   31.95   0   2/7/2021   n/a  
2/8/2011   500,000   55.64   0   2/8/2021   n/a   2/6/2012   108,000   24.08  
27,000   2/6/2022   n/a   2/6/2012   162,000   24.08   0   2/6/2022   n/a  
2/6/2012   330,000   46.73   82,500   2/6/2022   n/a   1/29/2013   450,000  
35.01   225,000   1/29/2023   n/a   2/4/2014   335,000   30.94   251,250  
2/4/2024   n/a   2/3/2015   580,000   18.98   580,000   2/3/2025   n/a
Performance-Based RSUs   1/29/2013   300,000   n/a   6   n/a   $1,199,597
Performance Share Units7   2/27/2014   82,000   n/a   n/a   n/a   123,861  
2/3/2015   180,000   n/a   n/a   n/a   46,890

 

 

4 A “0” indicates that the award is fully vested as of the Termination Date.
Other amounts shown represent the unvested portion of the award as of the
Termination Date.

5 Accumulated Dividend Equivalents will be paid with respect to, and at the same
time as, the shares of common stock earned under the applicable awards. To the
extent all or a portion of an award is not earned as a result of the failure to
satisfy the applicable performance conditions, the related divided equivalents
will also be forfeited.

6 Performance period for Performance-Based RSUs ends December 31, 2015, but 20%
of the award amount is subject to forfeiture based on the level of achievement
of the performance goals.

7 See Schedule A for additional detail on the PSUs. Amount outstanding
represents the target award for each grant. The PSUs will remain outstanding
following the Termination Date and the actual amount that will vest, if any, is
subject to (and shall be determined based on) satisfaction of the applicable
performance goals.

 

B-1



--------------------------------------------------------------------------------

Schedule C

Employee Capital Accumulation Program

 

Account Balance as of 12/21/15   Payment Date $933,271.63  

Required Minimum

Distributions, starting in

2016 and annually

thereafter; balance of the

account paid upon

request.

Supplemental Executive Capital Accumulation Plan

 

1996 SECAP Account Balance as of 11/30/15   Payment Date $17,796,519.25  

As soon as practicable

following separation from

service. Distribution will

be paid in lump sum.

2005 SECAP Account Balance as of 11/30/15   Payment Date $16,980,598.38  

No sooner than the first

day of the seventh month

following separation from

service. Distribution will

be paid in lump sum.

Supplemental Executive Retirement Plan*

 

Years of Credited Service   Payment Date

25 (maximum allowed

under plan)

 

No sooner than the first

day of the seventh month

following separation from

service. Distribution will

be paid in lump sum.

*The Company’s actuarial, Mercer, recently calculated the projected benefit
payment under the Supplemental Executive Retirement Plan to be $27,551,021 based
on assumed separation of January 1, 2016. The final benefit payment calculation
will be made by Mercer based on the date of separation and terms of the
Supplemental Executive Retirement Plan.

 

C-1



--------------------------------------------------------------------------------

Schedule D

RELEASE OF CLAIMS

1. Release of Claims

In partial consideration of the payments and benefits described in Sections 3(a)
and 4(b) of the letter, dated as of December 24, 2015 (the “Letter”), from
Freeport-McMoRan Inc. (the “Company”) to James R. Moffett (“Executive”), to
which Executive agrees Executive is not entitled until and unless he executes
this release of claims (this “Release”), Executive, for and on behalf of himself
and his heirs and assigns, subject to the following two sentences hereof, hereby
waives and releases any employment, compensation or benefit-related common law,
statutory or other complaints, claims, charges or causes of action of any kind
whatsoever, both known and unknown, in law or in equity, which Executive ever
had, now has or may have against the Company and its shareholders, subsidiaries,
affiliates, successors, assigns, directors, officers, partners, members,
employees or agents (collectively, the “Releasees”) by reason of facts or
omissions that have occurred on or prior to the date that Executive signs this
Release, including, without limitation, any complaint, charge or cause of action
arising under federal, state or local laws pertaining to employment, including
the Age Discrimination in Employment Act of 1967 (“ADEA,” a law which prohibits
discrimination on the basis of age), the National Labor Relations Act, the Civil
Rights Act of 1991, the Americans With Disabilities Act of 1990, Title VII of
the Civil Rights Act of 1964, all as amended; and all other federal, state and
local laws and regulations. By signing this Release, Executive acknowledges that
he intends to waive and release any rights known or unknown that he may have
against the Releasees under these and any other laws; provided, that Executive
does not waive or release claims with respect to the right to enforce any rights
(a) under the Letter, (b) to indemnification that he may have under the
certificate of incorporation, the by-laws or equivalent governing documents of
the Company or its subsidiaries or affiliates, the laws of the State of Delaware
or any other state of which such subsidiary or affiliate is a domiciliary, or
any indemnification agreement between Executive and the Company, or (c) to
insurance coverage under any directors’ and officers’ personal liability
insurance or fiduciary insurance policy.

2. Proceedings

Executive acknowledges that he has not filed any complaint, charge, claim or
proceeding, except with respect to an Unreleased Claim, if any, against any of
the Releasees before any local, state or federal agency, court or other body
(each individually a “Proceeding”). Executive represents that he is not aware of
any basis on which such a Proceeding could reasonably be instituted. Executive
(a) acknowledges that he will not initiate or cause to be initiated on his
behalf any Proceeding and will not participate in any Proceeding, in each case,
except as required by law; and (b) waives any right he may have to benefit in
any manner from any relief (whether monetary or otherwise) arising out of any
Proceeding, including any Proceeding conducted by the Equal Employment
Opportunity Commission (“EEOC”). Further, Executive understands that, by
executing this Release, he will be limiting the availability of certain remedies
that he may have against the Company and limiting also his ability to pursue
certain claims against the Releasees. Notwithstanding the above, nothing in
Section 1 of this Release shall prevent Executive from (i) initiating or causing
to be initiated on his behalf any complaint, charge, claim or proceeding against
the Company before any local, state or federal agency, court or other body
challenging the validity of the waiver of his claims under the ADEA contained in
Section 1 of this Release (but no other portion of such waiver); or
(ii) initiating or participating in an investigation or proceeding conducted by
the EEOC.

3. Time to Consider

Executive acknowledges that he has been advised that he has twenty-one (21) days
from the date of receipt of this Release to consider all the provisions of this
Release and he does hereby knowingly and voluntarily waive said given twenty-one
(21) day period.

 

D-1



--------------------------------------------------------------------------------

Schedule D

EXECUTIVE FURTHER ACKNOWLEDGES THAT HE HAS READ THIS RELEASE CAREFULLY, HAS BEEN
ADVISED BY THE COMPANY TO, AND HAS IN FACT, CONSULTED AN ATTORNEY, AND FULLY
UNDERSTANDS THAT BY SIGNING BELOW HE IS GIVING UP CERTAIN RIGHTS WHICH HE MAY
HAVE TO SUE OR ASSERT A CLAIM AGAINST ANY OF THE RELEASEES, AS DESCRIBED IN
SECTION 1 OF THIS RELEASE AND THE OTHER PROVISIONS HEREOF. EXECUTIVE
ACKNOWLEDGES THAT HE HAS NOT BEEN FORCED OR PRESSURED IN ANY MANNER WHATSOEVER
TO SIGN THIS RELEASE, AND EXECUTIVE AGREES TO ALL OF ITS TERMS VOLUNTARILY.

4. Revocation

Executive hereby acknowledges and understands that Executive shall have seven
(7) days from the date of his execution of this Release to revoke this Release
(including, without limitation, any and all claims arising under the ADEA. If
Executive revokes this Release, Executive will be deemed not to have accepted
the terms of this Release, and no action will be required of the Company under
any section of this Release.

5. No Admission

This Release does not constitute an admission of liability or wrongdoing of any
kind by Executive or the Company.

6. General Provisions

A failure of any of the Releasees to insist on strict compliance with any
provision of this Release shall not be deemed a waiver of such provision or any
other provision hereof. If any provision of this Release is determined to be so
broad as to be unenforceable, such provision shall be interpreted to be only so
broad as is enforceable, and in the event that any provision is determined to be
entirely unenforceable, such provision shall be deemed severable, such that all
other provisions of this Release shall remain valid and binding upon Executive
and the Releasees.

7. Governing Law

The validity, interpretations, construction and performance of this Release
shall be governed by the laws of the State of Delaware without giving effect to
conflict of laws principles.

IN WITNESS WHEREOF, Executive has hereunto set Executive’s hand as of the day
and year set forth opposite his signature below.

 

                                                                                
  DATE   James R. Moffett  

 

-D-2-